DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/21 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE "Discussions on D2D UE-to-network Relay", 3GPP DRAFT; R1 -151725, vol, RAN WG1, no. Belgrade, Serbia; 19 April 2015, XP050934586, 6 pages.


As to claim 1, ZTE teaches a communication method, applied to a first node (ZTE, Pg 1 Sec 1 &2, a communication method by a Relay UE in a D2D communication network), wherein the method comprises: 
receiving a first message from a second node (ZTE, Pg 4 Last Paragraph, the relay UE receives during a paging time from the network eNB), wherein the first message is used to page a third node, instruct the third node to access a network (ZTE, Pg 4 Last Paragraph, containing paging information with remote UE ID for data transmission to the remote UE from the network eNB). 
sending a second message to a third node (ZTE, Pg 4 Last Paragraph, data is sent based on the identified remote UE ID to the remote UE in a D2D broadcast), wherein the second message is used to instruct the third node to access the network, instruct the third node to perform communication with a second node by using the first node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information for the remote UE to access the eNB via connecting to the relay UE), wherein the second node is at least one of a serving node of the first node (ZTE, Pg 4 Last Paragraph, the second node is a network eNB)

As to claim 2, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct the third node to access the network, wherein the second message is used to instruct the third node to establish a communication connection to the second node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information for the remote UE to access the eNB via connecting to the relay UE).

As to claim 3, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to page the third node, wherein the second message is used to instruct the third node to access the network (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (paging) for the remote UE to access the eNB via connecting to the relay UE)

As to claim 4, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct the first node to provide the relay serving for the third node, wherein the second message is used to instruct the third node to perform communication with the first node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (a page to access information) for the remote UE to access the eNB via connecting to the relay UE).

As to claim 5, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct to set the third node to the low configuration mode, wherein the second message is used to instruct to set the third node to the low configuration mode (ZTE, Pg 3 Case 1, the Relay UE announcement to the remote UE (no data) is to instruct to monitor D2DSS or D2D discovery signals from nearby D2D UEs and search for relay UE (low configuration)).

As to claim 6, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct to set the third node to the high configuration mode, wherein the second message is used to instruct to set the third node to the high configuration mode  (ZTE, Pg 3 Case 2, the Relay UE announcement to the remote UE (with data) is triggered by the network to establish a connection setup to form a Uu based backhaul link (high configuration)).

As to claim 7, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct to update the system information, wherein the second message is used to instruct the third node to update the system information (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (system information) for the remote UE to access the eNB via connecting to the relay UE)..


As to claim 9, ZTE teaches wherein the method further comprises: receiving a sixth message sent by the third node, wherein the sixth message is used to indicate that the third node receives a paging message from the first node (ZTE, Fig 2, the relay UE receives from the remote UE a SCI on PSCCH (indicating the first paging message was received)).

As to claim 10, ZTE teaches wherein the method further comprises: sending a seventh message to the third node (ZTE, Pg 4 Step 2, the relay UE sends a relay discovery message), wherein the seventh message instructs the third node to receive the system information from the first node (ZTE, Pg 4 Step 2, the remote UE should use the related configuration information).

As to claim 11, ZTE teaches a first node, comprising (ZTE, Pg 1 Sec 1 &2, a Relay UE in a D2D communication network): at least one processor; and a non-transitory computer-readable memory storing instructions, wherein the instructions are executed by the at least one processor to cause the first node to (ZTE, Pg 1 Sec 1 &2, a Relay UE has a processor and memory): 
receive a first message from a second node (ZTE, Pg 4 Last Paragraph, the relay UE receives during a paging time from the network eNB), wherein the first message is used to page a third node, instruct the third node to access a network, (ZTE, Pg 4 Last Paragraph, containing paging information with remote UE ID for data transmission to the remote UE from the network eNB); and 
send a second message to a third node (ZTE, Pg 4 Last Paragraph, data is sent based on the identified remote UE ID to the remote UE in a D2D broadcast), wherein the second message is used to instruct the third node to access a network, instruct the third node to perform communication with a second node by using the first node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information for the remote UE to access the eNB via connecting to the relay UE), wherein the second node is at least one of a serving node of the first node (ZTE, Pg 4 Last Paragraph, the second node is a network eNB).

As to claim 12, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct the third node to access the network, wherein the second message is used to instruct the third node to establish a communication connection to the second node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information for the remote UE to access the eNB via connecting to the relay UE)..

As to claim 13, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to page the third node, wherein the second message is used to instruct the third node to access the network, or instruct the third node to perform communication with the first node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (a page to access information) for the remote UE to access the eNB via connecting to the relay UE)..

As to claim 14, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct the first node to provide the relay serving for the third node, wherein the second message is used to instruct the third node to perform communication with the first node (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (a page to access information) for the remote UE to access the eNB via connecting to the relay UE).

As to claim 15, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct to set the third node to the low configuration mode, wherein the second message is used to instruct to set the third node to the low configuration mode (ZTE, Pg 3 Case 1, the Relay UE announcement to the remote UE (no data) is to instruct to monitor D2DSS or D2D discovery signals from nearby D2D UEs and search for relay UE (low configuration)).

As to claim 16, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct to set the third node to the high configuration mode, wherein the second message is used to instruct to set the third (ZTE, Pg 3 Case 2, the Relay UE announcement to the remote UE (with data) is triggered by the network to establish a connection setup to form a Uu based backhaul link (high configuration)).

As to claim 17, ZTE teaches wherein the sending the second message to the third node comprises: sending the second message to the third node when the first message is used to instruct to update the system information, wherein the second message is used to instruct the third node to update the system information (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (system information) for the remote UE to access the eNB via connecting to the relay UE).

As to claim 19, ZTE teaches wherein the method further comprises: receiving a sixth message sent by the third node. wxherein the sixth message is used to indicate that the third node receives a paging message from the first node (ZTE, Fig 2, the relay UE receives from the remote UE a SCI on PSCCH (indicating the first paging message was received)).

As to claim 20, ZTE teaches wherein the method further comprises: sending a seventh message to the third node (ZTE, Pg 4 Step 2, the relay UE sends a relay discovery message), wherein the seventh message instructs the third node to receive the system information from the first node (ZTE, Pg 4 Step 2, the remote UE should use the related configuration information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE "Discussions on D2D UE-to-network Relay", 3GPP DRAFT; R1 -151725, vol, RAN WG1, no. Belgrade, Serbia; 19 April 2015, XP050934586, 6 pages, and further in view of Nokia Networks "Providing QoS in UE-to-NW Relay scenario", 3GPP DRAFT; S2-152838, vol, SA WG2, no. Sophia Antipolis, France; 26 August 2015, XP051043086, 9 pages.

As to claim 8, ZTE teaches wherein when the first message is used to page the third node, the method comprises: sending the second message to the third node, wherein the second message is used to instruct the third node to access the network (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (paging) for the remote UE to access the eNB via connecting to the relay UE)
ZTE does not explicitly teach comprises a service priority of the third user equipment. 
However, Nokia teaches comprises a service priority of the third user equipment (Nokia, Pg 4, dedicated bearer signaling (messages) include QCI/QoS parameters).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of ZTE and Nokia to signal service priority/QoS parameters, because it would help in creating the appropriate dedicated bearers for a relay scenario (Nokia, Pg 1).

As to claim 18, ZTE teaches wherein when the first message is used to page the third node, the method comprises: sending the second message to the third node, wherein the second message is used to instruct the third node to access the network (ZTE, Pg 3 Case 2-2, the information sent from the relay UE to the remote UE includes control information (paging) for the remote UE to access the eNB via connecting to the relay UE)
ZTE does not explicitly teach comprises a service priority of the third user equipment. 
However, Nokia teaches comprises a service priority of the third user equipment (Nokia, Pg 4, dedicated bearer signaling (messages) include QCI/QoS parameters).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of ZTE and Nokia to signal service priority/QoS parameters, because it would help in creating the appropriate dedicated bearers for a relay scenario (Nokia, Pg 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al (Pub No: 2016/021682)
Ishii et al (Pub No: 2014/0342738)
Zhang et al (Pub No: 2013/0044675)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469